Citation Nr: 0303211	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-15 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a lower back disorder, 
to include degenerative joint disease with nerve impingement 
claimed as secondary to service-connected right peroneal 
nerve palsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from October 9, 1970 to July 
27, 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C, including March 1997 and April 1998 rating decisions, in 
which the RO denied service connection for a low back 
disability as secondary to the veteran's service-connected 
right peroneal nerve palsy.


FINDING OF FACT

The medical evidence of record indicates that degenerative 
joint disease with nerve impingement of the lower back was 
caused by the veteran's service-connected right peroneal 
nerve palsy.


CONCLUSION OF LAW

Degenerative joint disease with nerve impingement of the 
lower back is proximately due to or the result of service-
connected right peroneal nerve palsy.  38 C.F.R. § 3.310 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disorder, to include degenerative joint disease with 
nerve impingement of the lower back, which he contends is 
secondary to his service-connected right peroneal nerve 
palsy.  

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will analyze the issue on 
appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well-grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's original service connection claim was 
filed in October 1994 and remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA altered the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case. 



(i.)  Standard of review

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is now as described below.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the RO's June 1996 and April 1998 rating 
decisions, as well as the August 1998 Statement of the Case 
and March 2000 SSOC, denied the veteran's claim based on the 
later invalidated well-groundedness standard.  The March 2002 
SSOC, however, applied the current standard.  The Board will 
also apply the current standard in adjudicating the veteran's 
claim. 

(ii.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in the June 1996, March 1997 and 
April 1998 rating decisions, as well as in a June 1998 
letter, of the evidence needed to substantiate his service 
connection claim, and was provided an opportunity to submit 
such evidence.  Moreover, in an August 1998 Statement of the 
Case, and in March 2000 and March 2002 SSOCs, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

The Board notes that the claims file contains limited notice 
to the veteran of VA's duty to obtain evidence on his behalf, 
in the form of pre-VCAA notice in the June 1998 letter of his 
need to provide information concerning the current existence 
of a lower back disorder and of its possible relationship to 
active service, and reference to 38 C.F.R. § 3.159, 
Department of Veterans Affairs assistance in developing 
claims, in the August 1998 Statement of the Case.  Although 
this level of notice may not comply with Quartuccio's 
specific requirements, in this case, the Board finds that any 
perceived lack of notice should be regarded as harmless 
error, given its decision herein to grant the veteran's 
claim.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received for 
this claim, as have multiple private medical records and VA 
treatment reports.  In addition, the veteran was provided 
with relevant VA examinations, occurring in September 1995, 
May 1997, November 1997 and September 2001, several of which 
included nexus opinions. 

All known and available medical records have been obtained 
and have been  associated with the claims folder.  Further, 
the veteran does not appear to contend that there is 
additional outstanding evidence that is pertinent to his 
claim.  

The Board finds that the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has provided multiple lay statements 
in support of his claim, and in November 2002 he also 
presented personal testimony before the Board on this issue.

In summary, the Board finds that VA has reasonably assisted 
the veteran in this case, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement it.  The 
Board will accordingly proceed to a review of the merits of 
the issues on appeal.  

Service connection

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West Supp. 2002).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310(a) (2002).  

In order to establish service connection for the claimed 
disorder on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).   A determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

Review of the medical evidence on file indicates that the 
veteran sustained an injury to his right knee in October 
1968, consisting of a peroneal nerve contusion.  A year 
later, the veteran underwent a transfer of the posterior 
tibial tendons in his right appendage, and was still 
experiencing residual difficulties with his right foot upon 
entry into service in October 1970.  During service, he had 
problems with pain, swelling and weakness of the right leg 
and ankle.  In July 1971, the veteran filed a service 
connection claim for these problems.  A March 1973 VA 
examination report listed impressions of: (1) peroneal nerve 
palsy and reinnervation of the right peroneal muscle after 
tibialis posterior transplant; (2) posterior tibial tendon 
transplant in the right foot with secondary weakness of the 
plantar flexion and inversion; and (3) difficulty in 
dorsiflexion of the right toes and foot, as well as 
difficulty in reversion of the right foot.  

A May 1973 RO rating decision granted the veteran's service 
connection claim pursuant to a finding of aggravation of a 
preexisting condition.  The disability was  rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2002), effective in 
July 1971, and labeled as peroneal nerve palsy, status post 
peroneal nerve neurologic and posterior tibial transplant of 
the right foot.

In October 1994, the veteran originally requested service 
connection for a back disorder.  The RO, in a June 1996 
rating decision, denied the claim for a lack of any competent 
evidence showing a current lower back disorder related to 
active service, and noted that the service medical records 
showed no evidence of a back problem.  The Board also 
observes that a November 1994 treatment note from a private 
physician stated that he could not relate the veteran's back 
problem to service.  

In January 1997, the veteran filed a VA Form 9, which the RO 
has interpreted as a Notice of Disagreement to the June 1996 
rating decision.  On this form, however, the veteran also 
indicated that he wished to claim service connection for his 
lower back disorder (degenerative joint disease and nerve 
impingement of the lower back) as secondary to his service-
connected right foot disability (right peroneal nerve palsy).  
In other documentation, the veteran has basically asserted 
that the service-connected right peroneal nerve palsy has 
affected his gait, and that this is a primary reason for the 
development of his lower back disorder. 

In a March 1997 rating decision, the RO denied the veteran's 
secondary service connection claim, noting that there was no 
evidence showing that the veteran's current lower back 
disorder was related to his service-connected right peroneal 
nerve palsy, and that there was also no evidence of a back 
disorder during service.  That decision was reaffirmed in an 
April 1998 rating decision, as well as in the August 1998 
Statement of the Case, and in March 2000 and March 2002 
SSOCs.

The relevant evidence of record consists of multiple VA 
treatment records dated from May 1992 to October 2001, as 
well as private treatment records dated from March 1987 to 
November 1994.  The veteran has also undergone several VA 
examinations, in September 1995, May 1997, November 1997 and 
September 2001.  Many of these records confirm a current 
diagnosis of degenerative joint disease and nerve impingement 
in the veteran's lower back.

Certain medical evidence indicates that there is no 
relationship between the veteran's service-connected 
disability and his currently non-service-connected disorder.  
A January 1995 VA orthopedic clinic treatment report 
indicated that the veteran requested a statement confirming 
that his lower back pain was secondary to his right peroneal 
nerve palsy, and the physician stated there was no causal 
connection between the two.  At a September 2001 VA 
examination, the veteran's gait was normal, and the examiner 
asserted that it was "inconceivable" that the nerve palsy had 
any significant etiology in the back pain and degenerative 
changes, instead noting that the back problems were likely 
related to the veteran's job as a bus driver and to recent 
motor vehicle accidents.  

In November 2002, the veteran testified that this examiner 
was misinformed as to the motor vehicle accidents, and that 
they occurred years ago and were basically unrelated to his 
back problems.  The Board further observes that in the 
substantial evidence of record, the only information relating 
a motor vehicle accident to back problems is found in 
December 1992 and January 1993 private treatment records that 
note complaints of cervical, not lumbar, pain, and include an 
assessment of precervical strain.   

Other records in the claims file provide a different 
viewpoint on etiology.  An April 1994 VA treatment record 
noted that there was a distinct possibility that the veteran 
could be having problems with a lower lumbar radiculopathy as 
a contributing factor to the discomfort in his lower right 
leg.  A September 1995 VA examination report stated that the 
veteran's gait was normal, and that he had lower back pain of 
questionable etiology.  A November 1997 VA examination report 
indicated that there was no relationship between the service-
connected right peroneal nerve palsy and the lower back 
problems, but that when pain from the nerve palsy causes the 
veteran to limp, it aggravates his back problems.  A July 
1999 VA physician commented that the veteran's right leg 
problems were due in part to his back problems, and in part 
to the peroneal neuropathy in his right foot.

Lastly, there is an October 2001 medical opinion specifically 
linking the veteran's service-connected right peroneal nerve 
palsy to his lower back disorder.  In the document, the 
veteran's treating medical personnel, VA staff consisting of 
a physician and his assistant, assessed degenerative disc 
disease in the veteran's lumbar spine, and stated that any 
degenerative condition could possibly be related to a gait 
disturbance associated with a peroneal nerve injury, such as 
the one sustained by the veteran.

Analysis

As noted above, the veteran seeks service connection for 
degenerative joint disease with nerve impingement of the 
lower back, claimed as secondary to his service-connected 
right peroneal nerve palsy.  

The Board recognizes that the record indicates that the 
veteran originally contended that his current lower back 
disorder was directly related to active service.  It is also 
apparent that he now, however, seeks service connection on a 
secondary basis as described above.  The Board observes that 
there is no evidence of complaints, symptomatology, diagnosis 
or treatment for a back disorder during service, and there is 
no competent medical evidence of record linking the veteran's 
current back disorder to his period of active service.  
Accordingly, service connection for the veteran's claim on a 
direct basis is not warranted. 

The veteran's lower back disorder, however, is deserving of 
service connection on a secondary basis.  As previously 
stated, in order to prevail on the issue of entitlement to 
secondary service connection, the following requirements must 
be met: (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Initially, with respect to Wallin element (1), current 
disability, the evidence of record reflects present diagnoses 
of degenerative joint disease and nerve impingement in the 
veteran's lower back, and so this element of the claim has 
been satisfied.

The Board further observes that, concerning Wallin element 
(2) and as mentioned previously, the veteran is currently 
service-connected for right peroneal nerve palsy, and so this 
element of his secondary service connection claim has also 
been met.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's current 
degenerative joint disease with nerve impingement of the 
lower back and his service-connected right peroneal nerve 
palsy, i.e., Wallin element (3).  The question presented in 
this case is essentially medical in nature.  Just as the 
veteran may not provide competent medical evidence, the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The record on appeal, however, 
contains competent medical opinion evidence, although it is 
notably in conflict as to the etiology of the veteran's lower 
back disorder. 

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The medical evidence has been set forth in the factual 
background section above.  There are two medical opinion 
statements asserting that the veteran's lower back disorder 
is not related to his service-connected right peroneal nerve 
palsy: the January 1995 VA physician's statement and the 
September 2001 VA examiner's opinion.  The Board discounts 
the weight and probity of the September 2001 VA examiner's 
opinion.  As explained above, that opinion was apparently 
based in large part on inaccurate information concerning the 
veteran's motor vehicle accidents and their potential effect 
on his lower back.  The Board notes that in his report, the 
examiner referred to one relevant accident as currently in 
litigation, which the veteran has credibly testified is 
related only to a workers' compensation claim for a thumb 
injury.  The Board further observes that the file contains 
medical treatment records dating from as early as 
approximately October 1970, and as late as October 2001, and 
that if there were recent motor vehicle accident information, 
it would most likely have been noted somewhere in these 
records beyond the mention of treatment for a cervical injury 
in December 1992 and January 1993.  Most notably, the veteran 
has undergone several VA examinations, where detailed 
histories were reported, and there is no mention of any 
recent accident involving his back.

The Board finds that there are several other credible and 
probative medical opinions of record that stand in support of 
a causal relationship between the veteran's service-connected 
right peroneal nerve palsy and his back disability.  The 
Board specifically notes the recent October 2001 opinion from 
the veteran's treating VA medical personnel, asserting a 
linkage between his service-connected right peroneal nerve 
palsy and his lower back disorder.  Further, the Board notes 
that several of the other aforementioned medical opinions of 
record, especially the April 1994, November 1997 and July 
1999 VA opinions, support the existence of a causal 
relationship between these two conditions.

The Board concludes in this case, therefore, that there is an 
approximate balance of positive and negative medical evidence 
concerning whether degenerative joint disease with nerve 
impingement of the lower back is proximately due to or the 
result of the veteran's service-connected right peroneal 
nerve palsy.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, Wallin element (3) has also been met.  

In short, for the reasons and bases expressed above, the 
Board concludes that a relationship exists between the 
veteran's low back disability and his service-connected right 
peroneal nerve palsy.  Service connection is accordingly 
granted.    


ORDER

Service connection for degenerative joint disease with nerve 
impingement of the lower back, secondary to service-connected 
right peroneal nerve palsy, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

